Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 1 of 15 Page ID #:143



   1

   2

   3

   4

   5

   6

   7

   8                            UNITED STATES DISTRICT COURT
   9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
  10

  11   JODI ALLEN, individual,                      Case No.: 5:20ícví02139 JFW (KKx)
                                                    [San Bernardino Superior Court Case No.:
  12                        Plaintiff,              CIVDS2016451]
  13   v.                                           PROTECTIVE ORDER
  14 LOWE’S HOME CENTERS, LLC, a
     business entity form known; a business         [Assigned to John F. Walter, District
  15 entity form known; and DOES 1                  Judge; Kenly Kiya Kato, Magistrate
     through 50, Inclusive,                         Judge]
  16
                            Defendants.             Complaint Filed: August 13, 2020
  17

  18

  19            The Court having read the parties’ Joint Motion for the Entry of a Protective
  20   Order, and good cause appearing, the Court hereby enters the following protective
  21   order:
  22        1. A. PURPOSES AND LIMITATIONS
  23            Discovery in this action is likely to involve production of confidential,
  24   proprietary, or private information for which special protection from public disclosure
  25   and from use for any purpose other than prosecuting this litigation may be warranted.
  26   Accordingly, the parties hereby stipulate to and petition the Court to enter the
  27   following Stipulated Protective Order. The parties acknowledge that this Order does
  28   not confer blanket protections on all disclosures or responses to discovery and that the
                                                  -1-
                                     [PROPOSED] PROTECTIVE ORDER
                                                                       Allen v. Lowe’s Home Centers, LLC
                                                                       Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 2 of 15 Page ID #:144



   1   protection it affords from public disclosure and use extends only to the limited
   2   information or items that are entitled to confidential treatment under the applicable
   3   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
   4   that this Stipulated Protective Order does not entitle them to file confidential
   5   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
   6   followed and the standards that will be applied when a party seeks permission from
   7   the court to file material under seal.
   8      B. GOOD CAUSE STATEMENT
   9      Federal Rules of Civil Procedure, Rule 26(c)(1) states in pertinent part, that the
  10   Court, upon a showing of good cause may “issue an order to protect a party from
  11   annoyance, embarrassment, oppression, or undue burden or expense.” Fed.R.Civ.P.
  12   26(c)(1). In the instant matter, Defendant Lowe’s Home Centers, LLC’s Confidential
  13   Documents contain proprietary and confidential trade secret information relating to
  14   Defendant Lowe’s Home Centers, LLC’s business practices and its safety protocol.
  15   Defendant Lowe’s Home Centers, LLC. (“Defendant” or “Lowe’s”) derives
  16   independent economic value from maintaining the confidentiality of the policies and
  17   procedures set forth in these Confidential Documents.
  18         Defendant is a retailer in the home improvement industry and has conducted
  19   business in California since 1998.       The home improvement retail industry is very
  20   competitive. As a result of years of investing time and money in research and
  21   investigation, Defendant developed the policies contained in the Confidential
  22   Documents for the purposes of maintaining the security and accessibility of its
  23   merchandise, providing quality customer service, and ensuring the safety of its
  24   employees and customers. These policies and procedures, as memorialized in the
  25   Confidential Documents, were created and generated by Lowe’s for Lowe’s, and are
  26   used for the purposes of maintaining safety at its stores and creating efficient and
  27   organized work environments for its employees. As a result, Defendant is able to
  28   minimize the waste of any resources, which-is2 -a key factor in generating profitability
                                    [PROPOSED] PROTECTIVE ORDER
                                                                     Allen v. Lowe’s Home Centers, LLC
                                                                     Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 3 of 15 Page ID #:145



   1   for its business.
   2      Defendant derives economic value from maintaining the secrecy of its Confidential
   3   Documents. If disclosed to the public, the trade secret information contained in
   4   Defendant’s Confidential Documents would reveal Defendant’s internal operations
   5   and could potentially be used by competitors as a means to compete for its customers,
   6   interfere with its business plans and thereby gain unfair business advantages. If
   7   Defendant’s safety protocol were revealed to the general public, it would hinder
   8   Defendant’s ability to effectively resolve and minimize liability claims, and its goal of
   9   protecting its customers and employees from theft and other crimes. Unrestricted or
  10   unprotected disclosure of such information would result in prejudice or harm to
  11   Defendant by revealing Lowe’s competitive confidential information, which has been
  12   developed at the expense of Lowe’s and which represents valuable tangible and
  13   intangible assets. Accordingly, the parties respectfully submit that there is good cause
  14   for the entry of this Protective Order.
  15       DEFINITIONS
  16      2.1 Action: Jodi Allen v. Lowe’s Home Centers, LLC, Case No.: 5:20-cv-02139
  17   JFW (KKx).
  18      2.2    Challenging Party: a Party or Non-Party that challenges the designation of
  19   information or items under this Order.
  20      2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
  21   generated, stored or maintained) or tangible things that qualify for protection under
  22   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
  23   Statement.
  24      2.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
  25   support staff).
  26      2.5 Designating Party: a Party or Non-Party that designates information or items
  27   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
  28      2.6 Disclosure or Discovery Material: all items or information, regardless of the
                                                 -3-
                                    [PROPOSED] PROTECTIVE ORDER
                                                                      Allen v. Lowe’s Home Centers, LLC
                                                                      Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 4 of 15 Page ID #:146



   1   medium or manner in which it is generated, stored, or maintained (including, among
   2   other things, testimony, transcripts, and tangible things), that are produced or
   3   generated in disclosures or responses to discovery in this matter.
   4         2.7 Expert: a person with specialized knowledge or experience in a matter pertinent
   5   to the litigation who has been retained by a Party or its counsel to serve as an expert
   6   witness or as a consultant in this Action.
   7         2.8 House Counsel: attorneys who are employees of a party to this Action. House
   8   Counsel does not include Outside Counsel of Record or any other outside counsel.
   9         2.9   Non-Party: any natural person, partnership, corporation, association, or other
  10   legal entity not named as a Party to this action.
  11         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  12   to this Action but are retained to represent or advise a party to this Action and have
  13   appeared in this Action on behalf of that party or are affiliated with a law firm which
  14   has appeared on behalf of that party, and includes support staff.
  15         2.11 Party: any party to this Action, including all of its officers, directors,
  16   employees, consultants, retained experts, and Outside Counsel of Record (and their
  17   support staffs).
  18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
  19   Material in this Action.
  20         2.13 Professional Vendors: persons or entities that provide litigation support
  21   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  22   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
  23   their employees and subcontractors.
  24         2.14 Protected Material: any Disclosure or Discovery Material that is designated
  25   as “CONFIDENTIAL.”
  26         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
  27   a Producing Party.
  28   ///
                                                   -4-
                                      [PROPOSED] PROTECTIVE ORDER
                                                                       Allen v. Lowe’s Home Centers, LLC
                                                                       Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 5 of 15 Page ID #:147



   1        3. SCOPE
   2           The protections conferred by this Stipulation and Order cover not only Protected
   3   Material (as defined above), but also (1) any information copied or extracted from
   4   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
   5   Material; and (3) any testimony, conversations, or presentations by Parties or their
   6   Counsel that might reveal Protected Material.
   7        Any use of Protected Material at trial shall be governed by the orders of the trial
   8   judge. This Order does not govern the use of Protected Material at trial.
   9        4. DURATION
  10        Even after final disposition of this litigation, the confidentiality obligations
  11   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
  12   in writing or a court order otherwise directs. Final disposition shall be deemed to be
  13   the later of (1) dismissal of all claims and defenses in this Action, with or without
  14   prejudice; and (2) final judgment herein after the completion and exhaustion of all
  15   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
  16   for filing any motions or applications for extension of time pursuant to applicable law.
  17   5.      DESIGNATING PROTECTED MATERIAL
  18           5.1   Exercise of Restraint and Care in Designating Material for Protection.
  19        Each Party or Non-Party that designates information or items for protection under
  20   this Order must take care to limit any such designation to specific material that
  21   qualifies under the appropriate standards. The Designating Party must designate for
  22   protection only those parts of material, documents, items, or oral or written
  23   communications that qualify so that other portions of the material, documents, items,
  24   or communications for which protection is not warranted are not swept unjustifiably
  25   within the ambit of this Order.
  26           Mass, indiscriminate, or routinized designations are prohibited. Designations
  27   that are shown to be clearly unjustified or that have been made for an improper purpose
  28   (e.g., to unnecessarily encumber the case development process or to impose
                                              -5-
                                    [PROPOSED] PROTECTIVE ORDER
                                                                      Allen v. Lowe’s Home Centers, LLC
                                                                      Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 6 of 15 Page ID #:148



   1   unnecessary expenses and burdens on other parties) may expose the Designating Party
   2   to sanctions.
   3         If it comes to a Designating Party’s attention that information or items that it
   4   designated for protection do not qualify for protection, that Designating Party must
   5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   6         5.2       Manner and Timing of Designations. Except as otherwise provided in
   7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
   8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
   9   under this Order must be clearly so designated before the material is disclosed or
  10   produced.
  11         Designation in conformity with this Order requires:
  12               (a) for information in documentary form (e.g., paper or electronic
  13   documents, but excluding transcripts of depositions or other pretrial or trial
  14   proceedings), that the Producing Party affix at a minimum, the legend
  15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  16   contains protected material. If only a portion or portions of the material on a page
  17   qualifies for protection, the Producing Party also must clearly identify the protected
  18   portion(s) (e.g., by making appropriate markings in the margins).
  19         A Party or Non-Party that makes original documents available for inspection
  20   need not designate them for protection until after the inspecting Party has indicated
  21   which documents it would like copied and produced. During the inspection and before
  22   the designation, all of the material made available for inspection shall be deemed
  23   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  24   copied and produced, the Producing Party must determine which documents, or
  25   portions thereof, qualify for protection under this Order. Then, before producing the
  26   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
  27   to each page that contains Protected Material. If only a portion or portions of the
  28   material on a page qualifies tor protection,- 6the Producing Party also must clearly
                                                       -
                                    [PROPOSED] PROTECTIVE ORDER
                                                                     Allen v. Lowe’s Home Centers, LLC
                                                                     Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 7 of 15 Page ID #:149



   1   identify the protected portion(s) (e.g., by making appropriate markings in the margins).
   2               (b) for testimony given in depositions that the Designating Party identify
   3   the Disclosure or Discovery Material on the record, before the close of the deposition
   4   all protected testimony.
   5               (c) for information produced in some form other than documentary and for
   6   any other tangible items, that the Producing Party affix in a prominent place on the
   7   exterior of the container or containers in which the information is stored the legend
   8   “CONFIDENTIAL.” If only a portion or portions of the information warrants
   9   protection, the Producing Party, to the extent practicable, shall identify the protected
  10   portion(s).
  11         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  12   failure to designate qualified information or items does not, standing alone, waive the
  13   Designating Party’s right to secure protection under this Order for such material. Upon
  14   timely correction of a designation, the Receiving Party must make reasonable efforts
  15   to assure that the material is treated in accordance with the provisions of this Order.
  16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  17         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
  18   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
  19         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
  20   process under Local Rule 37.1 et seq.
  21         6.3 The burden of persuasion in any such challenge proceeding shall be on the
  22   Designating Party. Frivolous challenges, and those made for an improper purpose
  23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  25   or withdrawn the confidentiality designation, all parties shall continue to afford the
  26   material in question the level of protection to which it is entitled under the Producing
  27   Party’s designation until the Court rules on the challenge.
  28   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                       -7-
                                     [PROPOSED] PROTECTIVE ORDER
                                                                      Allen v. Lowe’s Home Centers, LLC
                                                                      Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 8 of 15 Page ID #:150



   1         7.1 Basic Principles. A Receiving Party may use Protected Material that is
   2   disclosed or produced by another Party or by a Non-Party in connection with this
   3   Action only for prosecuting, defending, or attempting to settle this Action. Such
   4   Protected Material may be disclosed only to the categories of persons and under the
   5   conditions described in this Order. When the Action has been terminated, Receiving
   6   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
   7         Protected Material must be stored and maintained by a Receiving Party location
   8   and in a secure manner that ensures that access is limited to the persons authorized
   9   under this Order.
  10         7.2    Disclosure of “CONFIDENTIAL” Information              or Items.        Unless
  11   otherwise ordered by the court or permitted in writing by the Designating Party, a
  12   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
  13   only to:
  14         (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  15   well as employees of said Outside Counsel of Record to whom it is reasonably
  16   necessary to disclose the information for this Action;
  17         (b) the officers, directors, and employees (including House Counsel) of
  18   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  19         (c) Experts (as defined in this Order) of the Receiving Party to whom
  20   disclosure is reasonably necessary for this Action and who have signed the
  21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  22         (d) the court and its personnel;
  23         (e) court reporters and their staff;
  24         (f) professional jury or trial consultants, mock jurors, and Professional
  25   Vendors to whom disclosure is reasonably necessary for this Action and who have
  26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  27         (g) the author or recipient of a document containing the information or a
  28   custodian or other person who otherwise possessed or knew the information;
                                                 -8-
                                    [PROPOSED] PROTECTIVE ORDER
                                                                    Allen v. Lowe’s Home Centers, LLC
                                                                    Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 9 of 15 Page ID #:151



   1           (h) during their depositions, witnesses, and attorneys for witnesses, in
   2   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
   3   party requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   4   will not be permitted to keep any confidential information unless they sign the
   5   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
   6   by the Designating Party or ordered by the court. Pages of transcribed deposition
   7   testimony or exhibits to depositions that reveal Protected Material may be separately
   8   bound by the court reporter and may not be disclosed to anyone except as permitted
   9   under this Stipulated Protective Order; and
  10           (i) any mediator or settlement officer, and their supporting personnel,
  11   mutually agreed upon by any of the parties engaged in settlement discussions.
  12   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  13   IN OTHER LITIGATION
  14           If a Party is served with a subpoena or a court order issued in other litigation
  15   that compels disclosure of any information or items designated in this Action as
  16   “CONFIDENTIAL,” that Party must:
  17           (a) promptly notify in writing the Designating Party. Such notification
  18        shall include a copy of the subpoena or court order;
  19           (b) promptly notify in writing the party who caused the subpoena or order
  20   to issue in the other litigation that some or all of the material covered by the subpoena
  21   or order is subject to this Protective Order. Such notification shall include a copy of
  22   this Stipulated Protective Order; and
  23           (c) cooperate with respect to all reasonable procedures sought to be pursued by
  24   the Designating Party whose Protected Material may be affected.
  25           If the Designating Party timely seeks a protective order, the Party served with
  26   the subpoena or court order shall not produce any information designated in this action
  27   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  28   or order issued, unless the Party has obtained- 9the Designating Party’s permission. The
                                                          -
                                    [PROPOSED] PROTECTIVE ORDER
                                                                      Allen v. Lowe’s Home Centers, LLC
                                                                      Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 10 of 15 Page ID #:152



   1   Designating Party shall bear the burden and expense of seeking protection in that court
   2   of its confidential material and nothing in these provisions should be construed as
   3   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   4   directive from another court.
   5   9.    A      NON-PARTY’S        PROTECTED        MATERIAL         SOUGHT           TO      BE
   6   PRODUCED IN THIS LITIGATION
   7         (a)    The terms of this Order are applicable to information produced by a Non-
   8   Party in this Action and designated as “CONFIDENTIAL.” Such information
   9   produced by Non-Parties in connection with this litigation is protected by the remedies
  10   and relief provided by this Order. Nothing in these provisions should be construed as
  11   prohibiting a Non-Party from seeking additional protections.
  12         (b) In the event that a Party is required, by a valid discovery request, to produce
  13   a Non-Party’s confidential information in its possession, and the Party is subject to an
  14   agreement with the Non-Party not to produce the Non-Party’s confidential
  15   information, then the Party shall:
  16                 (1) promptly notify in writing the Requesting Party and the Non-Party
  17   that some or all of the information requested is subject to a confidentiality agreement
  18   with a Non-Party;
  19                 (2) promptly provide the Non-Party with a copy of the Stipulated
  20   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  21   specific description of the information requested; and
  22                 (3) make the information requested available for inspection by the
  23   Non-Party, if requested.
  24          (c)    If the Non-Party fails to seek a protective order from this court within 14
  25   days of receiving the notice and accompanying information, the Receiving Party may
  26   produce the Non-Party’s confidential information responsive to the discovery request.
  27   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  28   any information in its possession or control  that is subject to the confidentiality
                                                - 10 -
                                    [PROPOSED] PROTECTIVE ORDER
                                                                      Allen v. Lowe’s Home Centers, LLC
                                                                      Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 11 of 15 Page ID #:153



   1   agreement with the Non-Party before a determination by the court. Absent a court
   2   order to the contrary, the Non-Party shall bear the burden and expense of seeking
   3   protection in this court of its Protected Material.
   4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   6   Protected Material to any person or in any circumstance not authorized under this
   7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   8   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   9   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  10   persons to whom unauthorized disclosures were made of all the terms of this Order,
  11   and (d) request such person or persons to execute the “Acknowledgment and
  12   Agreement to Be Bound” that is attached hereto as Exhibit A.
  13   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  14   PROTECTED MATERIAL
  15         When a Producing Party gives notice to Receiving Parties that certain
  16   inadvertently produced material is subject to a claim of privilege or other protection,
  17   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  18   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  19   may be established in an e-discovery order that provides for production without prior
  20   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  21   parties reach an agreement on the effect of disclosure of a communication or
  22   information covered by the attorney-client privilege or work product protection, the
  23   parties may incorporate their agreement in the stipulated protective order submitted to
  24   the court.
  25   12. MISCELLANEOUS
  26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  27   person to seek its modification by the Court in the future.
  28         12.2 Right to Assert Other Objections.  By stipulating to the entry of this
                                              - 11 -
                                    [PROPOSED] PROTECTIVE ORDER
                                                                     Allen v. Lowe’s Home Centers, LLC
                                                                     Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 12 of 15 Page ID #:154



   1   Protective Order no Party waives any right it otherwise would have to object to
   2   disclosing or producing any information or item on any ground not addressed in this
   3   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   4   ground to use in evidence of any of the material covered by this Protective Order.
   5         12.3 Filing Protected Material. A Party that seeks to file under seal any
   6   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   7   only be filed under seal pursuant to a court order authorizing the sealing of the specific
   8   Protected Material at issue. If a Party's request to file Protected Material under seal is
   9   denied by the court, then the Receiving Party may file the information in the public
  10   record unless otherwise instructed by the court.
  11   13.   FINAL DISPOSITION
  12         After the final disposition of this Action, as defined in paragraph 4, within 60
  13   days of a written request by the Designating Party, each Receiving Party must return
  14   all Protected Material to the Producing Party or destroy such material. As used in this
  15   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  16   summaries, and any other format reproducing or capturing any of the Protected
  17   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  18   must submit a written certification to the Producing Party (and, if not the same person
  19   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
  20   category, where appropriate) all the Protected Material that was returned or destroyed
  21   and (2)affirms that the Receiving Party has not retained any copies, abstracts,
  22   compilations, summaries or any other format reproducing or capturing any of the
  23   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  24   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
  25   legal memoranda, correspondence, deposition and trial exhibits, expert reports,
  26   attorney work product, and consultant and expert work product, even if such materials
  27   contain Protected Material. Any such archival copies that contain or constitute
  28   Protected Material remain subject to this Protective Order as set forth in Section 4
                                                 - 12 -
                                    [PROPOSED] PROTECTIVE ORDER
                                                                      Allen v. Lowe’s Home Centers, LLC
                                                                      Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 13 of 15 Page ID #:155



   1   (DURATION).
   2   14. Any violation of this Order may be punished by any and all appropriate measures
   3   including, without limitation, contempt proceedings and/or monetary sanctions.
   4

   5

   6   DATED: 3/2/2021                      ____________________________________
   7
                                            Honorable Kenly Kiya Kato
                                            United States Magistrate Judge
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                               - 13 -
                                  [PROPOSED] PROTECTIVE ORDER
                                                                  Allen v. Lowe’s Home Centers, LLC
                                                                  Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 14 of 15 Page ID #:156



   1                                         EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3   I, ____________________________________________, [print or type full name] of
   4   ______________________________________________, [type or print full address]
   5   declare under penalty of perjury that I have read in its entirety and understand the
   6   Stipulated Protective Order that was issued by the United States District Court for
   7   the Central District of California on ________________ [date] in the case of
   8   Sherryl A. Howell v. Lowe’s Home Centers, LLC, Case No.: 5:20-cv-00961 JGB
   9   (SHKx), I agree to comply with and to be bound by all the terms of this Stipulated
  10   Protective Order and I understand and acknowledge that failure to so comply could
  11   expose me to sanctions and punishment in the nature of contempt. I solemnly
  12   promise that I will not disclose in any manner any information or item that is subject
  13   to this Stipulated Protective Order to any person or entity except in strict compliance
  14   with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for the purpose of enforcing the terms of this Stipulated
  17   Protective Order, even if such enforcement proceedings occur after termination of
  18   this action. I hereby appoint ____________________________ [full name] of
  19   _________________________________________ [full address and telephone
  20   number] as my California agent for service of process in connection with this action
  21   or any proceedings related to enforcement of this Stipulated Protective Order.
  22   Date: __________________
  23   City and State where sworn and signed: _________________________
  24

  25   Printed Name: _________________________________
  26

  27   Signature: ____________________________________
  28
                                                 - 14 -
                                    [PROPOSED] PROTECTIVE ORDER
                                                                      Allen v. Lowe’s Home Centers, LLC
                                                                      Case No.: 5:20-cv-02139 JFW (KKx)
Case 5:20-cv-02139-JFW-KK Document 14 Filed 03/02/21 Page 15 of 15 Page ID #:157



   1                                          PROOF OF SERVICE
   2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
   3   1. At the time of service, I was at least 18 years of age and not a party to this legal
          action.
   4
       2. My business address is 15250 Ventura Boulevard, Ninth Floor, Sherman Oaks,
   5      CA 91403.
   6   3. I served copies of the following documents (specify the exact title of each
          document served):
   7
                                       [PROPOSED] PROTECTIVE ORDER
   8
       4. I served the documents listed above in item 3 on the following persons at the
   9      addresses listed:
  10                                                                   Attorneys for Plaintiff, JODI ALLEN
              Raymond Ghermezian, Esq.
  11          Raymond Ghermezian, APLC
              3435 Wilshire Blvd., Suite 1800
  12          Los Angeles, CA 90010
  13
              Tel: 323-900-5800;
              Fax: 323-900-5801
  14
              Email: raymond@ghermezianlaw.com
       5.    a.    X    ONLY BY ELECTRONIC TRANSMISSION. Only by e-mailing the
  15
                        document(s) to the persons at the e-mail address(es) listed during the
  16                    Coronavirus (Covid-19) pandemic and pursuant to Fed.R.Civ.P.Rule 5.,
  17                    this office will be working remotely, not able to send physical mail as
                        usual, and is therefore using only electronic mails. No electronic
  18                    message or other indication that the transmission was unsuccessful was
  19                    received within a reasonable time after the transmission.

  20   6.    I served the documents by the means described in item 5 on (date): see below

  21   I declare under penalty of perjury under the laws of the State of California that the foregoing is true
       and correct.
  22
        3/2/2021                Belinda A. Porras
  23      DATE                (TYPE OR PRINT NAME)                           (SIGNATURE OF DECLARANT)

  24

  25
       I:\31000-000\31690\Discovery\[Proposed] Protective Order.docx
  26

  27

  28
                                                        - 15 -
                                           [PROPOSED] PROTECTIVE ORDER
                                                                                   Allen v. Lowe’s Home Centers, LLC
                                                                                   Case No.: 5:20-cv-02139 JFW (KKx)
